Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 9/23/2020. Claims 1-20 are allowed and claims 1 and 14 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of running autonomous control software through a driving scenario a single time to observe an outcome of the scenario for the autonomous control software; running a validation model that is different from the autonomous control software through the driving scenario once for each of a plurality of potential responses to the driving scenario to observe an outcome of the scenario for the validation model for each of the plurality of potential responses; determining whether the autonomous control software passed the driving scenario based on whether the outcome of the scenario for the autonomous control software indicates that a virtual vehicle under control of the autonomous control software avoided a collision with a given object during the single time; determining whether the validation model passed the driving scenario based on whether the outcome of the scenario for the validation model indicates that a virtual vehicle under control of the validation model avoided a collision with the given object in any one of the 

The prior art of record (Kislovskiy et al. US PG Pub. 2018/0341571 A1, Al-Stouhi US PG Pub. 2016/0368492 A1, Redding et al. US PG Pub. 2018/0089563 A1, O’hare US PG Pub. 2008/0091352 A1) teaches that autonomous control software may simulate a plurality of actions/options/etc. to predict the outcome of each action and select an action that has the most desired outcome/does not result in a collision/etc. to implement/use during execution/etc., that the selection of an action/option/etc. may be double checked before being implemented by comparing the selected action to the multiple actions simulated to determine if the action simulated is the most desired action to ensure that the implemented action is not predicted to result in a collision, and that the autonomous control software may be validated by executing/simulating/running/etc. the software through a scenario, observing the outcome of the simulation/determining whether the outcome indicates that a collision with another object would occur, running/simulating/executing/etc. previously validated software through the scenario and observing the outcome/determining whether a collision occurred for the previously validated software, and validating the autonomous control software based on comparing the outcomes. However, the prior art of record fails to render an obviousness of determining of whether the autonomous control software passed a driving scenario based on whether an outcome of running the autonomous control software through a driving scenario a single time indicates that a virtual vehicle under control of the autonomous control software avoided a collision with a given object during the single .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193